*4ORDER
The Disciplinary Review Board having filed a report with the Supreme Court, recommending that EDWARD J. ROSNER, formerly of ROSEMONT, PENNSYLVANIA, who was admitted to the bar of this State in 1975 be suspended and sanctioned for his failure to pay administrative costs arising out of prior disciplinary matter;
And the Court having ordered that respondent show cause before it on January 2, 1991 why he should not be suspended from the practice of law and sanctioned for his failure to pay administrative costs, and respondent having failed to appear on the return date of the Order to Show Cause; and good cause appearing;
It is ORDERED that EDWARD J. ROSNER be suspended from the practice of law until he remits $2,595.00 in past-due administrative costs assessed pursuant to this Court’s order of November 7, 1988, together with interest on said amount from November 7, 1988 until the date of payment and until further Order of this Court; and it is further
ORDERED that a sanction of $250.00, payable to the Ethics Financial Committee, be imposed against respondent for respondent’s failure to comply with the order of November 7, 1988; and it is further
ORDERED that the Office of Attorney Ethics shall take such protective action pursuant to Rule l:20-ll(c) as may be appropriate to gain possession and control of the legal files, records, practice and trust assets of EDWARD J. ROSNER wherever situate; and it is further
*5ORDERED that all funds, if any, presently existing in any New Jersey financial institution pursuant to Rule 1:21-6 shall be restrained from disbursement and shall be transmitted by the banks that are the present custodians thereof to the Clerk to the Superior Court for deposit in the Superior Court Trust Fund pending the further Order of this Court; and it is further
ORDERED that EDWARD J. ROSNER is hereby restrained and enjoined from practicing law during the period of suspension; and it is further
ORDERED that EDWARD J. ROSNER shall comply with Administrative Guideline No. 23 of the Office of Attorney Ethics governing suspended, disbarred or resigned attorneys; and it is further
ORDERED that service be made on respondent by publication of this Order for two consecutive weeks in the New Jersey Law Journal.